DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	In response to the amendment filed on 10/05/2022, claims 1, 2, 4-8, 10-12, 14, 15, and 17 have been amended. Claim 13 has been previously cancelled. Claims 1-12 and 14-17 are pending and under examination.

Drawings
	The drawings submitted on 10/05/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torque Tech Prec Co Ltd (DE 202018003607U1, cited on 08/30/2021 IDS), hereinafter TTP.
Regarding claim 1, TTP discloses a screw driving tool (slidable torque wrench 100 in fig. 1) comprising; 
a torque output element (protrusion of ratchet member 22, see annotated TTP fig. 2 below) which defines an axis (see annotated TTP fig. 2 below) and is mounted in a housing (tubular body 10), 
a torque transmission section (ratchet member 22) with a plurality of depressions (annular toothed surface 221), 
a torque transmission element (rolling member 52), which is pretensioned by a force of a force accumulator (fig. 3, torque adjustment mechanism 73; TTP English translation, pg. 4, ln 1-2, spring and torque adjustment mechanism are arranged in a direction along the tool) and engages in at least one depression of the plurality of depressions (fig. 4, rolling member 52 is engaged in one of depressions of annular toothed surface 221), for coupling the torque transmission section to the housing so as to transmit a torque (see fig. 3, ratchet member 22 is connected with structures within tubular body 10 along a path to transmit torque), 
said coupling being released in response to the torque transmission element leaving the at least one depression in an edge-controlled manner against the force of the force accumulator, when a torque limit is exceeded (TTP English translation, State of the art, pg. 2, ln 3-6, the ratchet member is removed from the pressing member and the rolling member is separated from a depression of the annular toothed surface to generate an idle if torque of the workpiece is greater than elastic force of compressed spring), the force accumulator being adjustable by an adjustment device (TTP English translation, pg. 4, ln 2-4, spring 72 and torque adjustment mechanism 73 can adjust torque) and  
a switchover element (pressing device 50), which is movable from a release position into a blocking position, wherein the switchover element in the release position permits the torque transmission element to leave the at least one depression, but in the blocking position blocks it (TTP English translation, pg. 4, ln 10-13, the pressing device 50 and mounting seat 51 can slide back and forth in order for rolling member 52 to engage to or disengage from annular toothed surface 221 upon torque actuation).


    PNG
    media_image1.png
    684
    1190
    media_image1.png
    Greyscale

Annotated TTP Figure 2

Regarding claim 8, TTP discloses the screw driving tool according to claim 1, wherein the torque output element is arranged in a head formed by the housing (see annotated TTP fig. 2 above and fig. 3), wherein a drive arm projects fromSerial No. Pending Preliminary AmendmentPage 5the head (fig. 1, tubular body 10 projects from driver’s head 20), wherein a spring forming the force accumulator is arranged in the drive arm (fig. 3, spring 70 is connected with torque adjustment mechanism 73 and is arranged in the tubular body 10), which with interposition of the ram acts on the torque transmission element (see fig. 4, rolling member 52 is positioned between pressing member 54 and annular toothed surface 221 to transmit torque).  

Regarding claim 9, TTP discloses the screw driving tool according to claim 1, wherein the depressions are formed by tooth gaps arranged between teeth (see annotated TTP fig. 2, depressions are formed between walls of annular teethed surface 221).  

Regarding claim 10, TTP discloses screw driving tool according to claim 8, wherein the switchover element (pressing device 50) is linearly displaceable relative to a direction of extension of the drive arm between the blocking position and the release position (fig. 6, pressing device 50 can be displaced linearly along a longitudinal direction of the tubular body 10 toward a head of the torque wrench as the tightening member 60 is inserted into the conical groove 531 of leadership seat 53 in order to place the pressing device 50 in a locking position. Although a figure does not explicitly disclose, on the other hand, the pressing device can be in a released position when the tightening member 60 is removed because it allows the pressing device 50 to be linearly displaced away from the head of the torque wrench).

Regarding claim 11, TTP discloses the screw driving tool according to claim 9, wherein each depression is a trough, and has a wall which extends in cross-section to the axis along a circular arc line (Merriam-Webster defines the “trough” as a long and narrow or shallow channel or depression as between waves or hills. In other words, any depression may be a trough. As seen in annotated TTP fig. 2 above, annular teethed surface 221 comprises troughs between walls of the ratchet member 22, and the walls of teeth extend in cross-section to axis along a circular arc line of the annular teethed surface).  

Regarding claim 12, TTP discloses the screw driving tool according to claim 11, wherein a radius of the trough corresponds to a radius of the torque transmission element constituted as a cylinder (pg. 3, ln 58, the cylinder-shaped rolling member 52 is sized such that it can be pressed to the toothed surface 221.See also fig. 2), wherein an arc length of the circular arc line is smaller than a quarter circle (it appears a number of the depressions on the toothed surface 221 is more than four. It makes each depression to be less than a quarter circle. Alternatively, a number of troughs may be a design choice while the specification is silent regarding why the arc length of the trough needs to be smaller than a quarter circle), wherein sections of the wall of each depression adjacent to the teeth form inclined edges, so as to guide the torque transmission element out of the depression (toothed surface 221 comprises inclined edges as seen in fig. 2. Therefore, rolling member 52 can be guided out of a depression along a wall of the toothed surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over TTP, in view of Chang (US 7,571,668).
Regarding claim 3, TTP discloses the screw driving tool according to claim 1, wherein the switchover element is provided (pressing device 50), but does not disclose the switchover element is a sleeve part guided displaceably on the housing, which cooperates with at least one blocking element.  
	Chang teaches, in an analogous hand tool field of endeavor, a torque wrench wherein a switchover element (gripping unit 62) is a sleeve part guided displaceably on the housing (Chang figs. 1 and 2, gripping unit 62 is a sleeve disposed on gripping member 60 and it is rotationally displaced on the gripping member for a user to apply a force, col. 5, ln 54-57), which cooperates with at least one blocking element (Chang figs. 1, 5, and 10, gripping unit 62 is associated with at least one second resilient member 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the torque wrench of TTP to provide the gripping unit as taught by Chang so that a user can place hands to operate the wrench and lodging resilient member to the gripping unit allows the user to apply force to drive a torque output member of the wrench.

Regarding claim 4, TTP as modified by Chang teaches the screw driving tool according to claim 3, wherein the at least one blocking element is mounted movably in a window of the housing (resilient member 71 is mounted in an open space within the gripping member 60 and the resilient member 71 can move as rear connector 43 slides relative to the gripping unit 62. See Chang fig. 2 and annotated Chang fig. 7 below).  


    PNG
    media_image2.png
    810
    1204
    media_image2.png
    Greyscale

Annotated Chang Figure 7

Regarding claim 5, TTP as modified by Chang teaches the screw driving tool according to claim 4, wherein the at least one blocking element (Chang, resilient member 71) is captured in the blocking position in a blocking recess (Chang, sunk hole 433) of a ram (Chang, rear connector 43: Resilient member 71 is captured in a locking position in a sunk hole 433 of the rear connector 43. See annotated Chang fig. 7 above), which is arranged in a force transmission path between the torque transmission element and the force accumulator (Chang fig. 5, resilient member 71 and rear connector 43 are arranged in a way that user’s driving force can be transmitted along the associated structures within gripping member 60 and body 11 to a rotating member 12 where torque output is executed; TTP fig. 3, tightening member 60 is arranged in the force transmission path between rolling member 52 and torque adjustment mechanism 73).  

Regarding claim 6, TTP as modified by Chang teaches the screw driving tool according to claim 5, wherein the ram comprises two, three, four or more blocking recesses arranged on a peripheral area in each case for entry of an assigned blocking element (Chang figs. 7 and 10, at least two sunk holes 433 are arranged on a peripheral area of rear connector 43 and resilient members 71 can be lodged at upper area of sunk holes 433).  

Regarding claim 7, TTP as modified by Chang teaches the screw driving tool according to claim 3, wherein the switchover element forms with a first section of its inner wall a bypass space for the at least one blocking element in the release position and forms with a second section of its inner wall an abutment edge for the at least one blocking element in the blocking position (as seen in annotated Chang fig. 7 above, an indentation on straight bar member 61 forms an edge of a space for resilient member 71 to be lodged in order to make a blocking position. The blocking position allows force to be driven to the torque output rotating member 12. Regarding a release position, the Chang’s figures do not explicitly disclose but when resilient members 71 are not lodged to the indentations on the straight bar member 61, the resilient members are positioned completely within the sunk holes 433 which render them be to bypass space).  

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over TTP, in view of Abel (DE 102012103782A1, cited on 08/30/2021 IDS).
Regarding claim 2, TTP discloses a screw driving tool (slidable torque wrench 100 in fig. 1) further comprising: 
a torque output element (protrusion of ratchet member 22, see annotated TTP fig. 2 above) which defines an axis (see annotated TTP fig. 2 above) and is mounted in a housing (tubular body 10), 
a torque transmission section (ratchet member 22) with a plurality of depressions (annular toothed surface 221), 
a torque transmission element (rolling member 52), which is pretensioned by a force of a force accumulator (fig. 3, torque adjustment mechanism 73; TTP English translation, pg. 4, ln 1-2, spring and torque adjustment mechanism are arranged in a direction along the tool) and engages in at least one depression of the plurality of depressions (fig. 4, rolling member 52 is engaged in one of depressions of annular toothed surface 221), for coupling the torque transmission section to the housing so as to transmit a torque (see fig. 3, ratchet member 22 is connected with structures within tubular body 10 along a path to transmit torque), 
said coupling being released in response to the torque transmission element leaving the at least one depression in an edge-controlled manner against the force of the force accumulator, when a torque limit is exceeded (TTP English translation, State of the art, pg. 2, ln 3-6, the ratchet member is removed from the pressing member and the rolling member is separated from a wall of the annular toothed surface to generate an idle if torque of the workpiece is greater than elastic force of compressed spring), the force accumulator being adiustable by an adjustment device (TTP English translation, pg. 4, ln 2-4, spring 72 and torque adjustment mechanism 73 can adjust torque).
TTP does not disclose the torque output element is coupled to a freewheel gear with the torque transmission section, wherein the torque output element fits in a cavity of the torque transmission section and has an extended toothing system into which a locking element can engage by a force of a spring, wherein the locking element lies in a bearing recess of the torque transmission section.  
Abel teaches, in an analogous hand tool field of endeavor, in fig. 6, a ratchet wherein the torque output element (output shaft 5) is coupled to a freewheel gear (freewheel gear 3) with the torque transmission section (core part 6), wherein the torque output element fits in a cavity of the torque transmission section (see fig. 6, the output shaft 5 fits in a cavity of the core part 6) and has an extended toothinq system (toothing/gearing 23) into which a locking element (pawl 19) can engage by a force of a spring (spring 20), wherein the locking element lies in a bearing recess of the torque transmission section (Abel English translation, pg. 2, ln 56-59 and fig. 6, the pawl 19  lies in a recess of the core part 6 and is charged by the spring 20 in the teething 23 to allow the core part 6 to rotate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet member of TTP to provide the freewheel gear as taught by Abel in order to allow a torque wrench to rotate either direction while applying torque to fasteners such as bolts.

Regarding claim 15, TTP as modified by Abel teaches the screw driving tool according to claim 2, wherein the torque output element is arranged in a head formed by the housing (see annotated TTP fig. 2 above and TTP fig. 3), wherein a drive arm projects fromSerial No. Pending Preliminary AmendmentPage 5the head (TTP fig. 1, tubular body 10 projects from driver’s head 20), wherein a spring forming the force accumulator is arranged in the drive arm (TTP fig. 3, spring 70 is connected with torque adjustment mechanism 73 and is arranged in the tubular body 10), which with interposition of the ram acts on the torque transmission element (see TTP fig. 4, rolling member 52 is positioned between pressing member 54 and annular toothed surface 221 to transmit torque).  

Regarding claim 16, TTP as modified by Abel teaches the screw driving tool according to claim 2, wherein the depressions are formed by tooth gaps arranged between teeth (see annotated TTP fig. 2 above, depressions are formed between walls of annular teethed surface 221).  

Regarding claim 17, TTP as modified by Abel teaches the screw driving tool according to claim 2, wherein each depression is a trough, and has a wall which extends in cross-section to the axis along a circular arc line (as explained in claim 11 above, Merriam-Webster defines the “trough” as a long and narrow or shallow channel or depression as between waves or hills. In other words, any depression may be a trough. As seen in annotated TTP fig. 2 above, annular teethed surface 221 comprises troughs between walls of the ratchet member 22, and the walls of teeth extend in cross-section to axis along a circular arc line of the annular teethed surface).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TTP in view of Abel, as applied to claim 2 above, and in further view of Chang. 
Regarding claim 14, TTP as modified by Abel discloses the screw driving tool according to claim 2, further comprising a switchover element (pressing device 50), which is movable from a release position into a blocking position, wherein the switchover element in the release position permits the torque transmission element to leave the at least one depression, but in the blocking position blocks it (TTP English translation, pg. 4, ln 10-13, as explained in claim 1 above, the pressing device 50 and mounting seat 51 can slide back and forth in order for rolling member 52 to engage to or disengage from annular toothed surface 221 upon torque actuation), but they do not disclose the switchover element is a sleeve part guided displaceably on the housing, which cooperates with at least one blocking element.  
Chang teaches, as explained in claim 3 above, in the analogous hand tool field of endeavor, the torque wrench wherein a switchover element (gripping unit 62) is a sleeve part guided displaceably on the housing (Chang figs. 1 and 2, gripping unit 62 is a sleeve disposed on gripping member 60 and it is rotationally displaced on the gripping member for a user to apply a force, col. 5, ln 54-57), which cooperates with at least one blocking element (Chang figs. 1, 5, and 10, gripping unit 62 is associated with at least one resilient member 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the torque wrench of TTP as modified by Abel to incorporate the teachings of Chang to provide the gripping unit so that a user can place hands to operate the wrench and lodging resilient member to the gripping unit allows the user to apply force to drive a torque output member of the wrench.

Response to Arguments
Applicant’s arguments, see pg. 13-15, filed on 10/05/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) by TTP (DE 202018003607U1) have been fully considered but they are not persuasive.
Applicant argues the pressing device 50 of TTP is not a switchover element. However, the applicant has simply claimed the switchover element is movable from a release position into a blocking position. While the claim language lacks how the switchover element moves, the pressing device 50 of TTP does slide to and from along the slide hole of the tubular body in order for rolling member 52 to engage or disengage from annular toothed surface (see Espacenet English translation provided by the applicant) by fastening or removing the tightening member. Reduction of vibration by tightening is just an additional effect. Therefore, TTP clearly discloses the switchover element and what it does.
On the other hand, applicant’s arguments, see pg. 16-17, with respect to the rejection of claim 2 under 35 U.S.C. 103 over TTP in view of WWHW (DE 102008055581A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made over TTP in view of Abel (DE 102012103782A1), as necessitated by amendment.
The applicant has disclosed two references, WWHW and Abel, in the specification and IDS to describe the freewheel gear. The examiner has cited WWHW in the non-final Office Action because the applicant did not claim particular elements and arrangements of the freewheel gear. In the amendment, the applicant has claimed the particular elements and arrangement of the freewheel gear. In response to the amendment, the examiner cites Abel instead of WWHW. Abel teaches the freewheel gear comprising the extended toothing system, the spring, and the locking element arranged with the torque transmission section and the torque output element. Therefore, TTP in view of Abel clearly teaches the freewheel gear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723